     Case 2:21-cv-01166-APG-NJK Document 16 Filed 07/13/21 Page 1 of 3




1    MICHAEL C. HETEY, ESQ.
     Nevada Bar No. 5668
2    HAROLD J. ROSENTHAL, ESQ.
     Nevada Bar No. 10208
3    THORNDAL ARMSTRONG DELK
     BALKENBUSH & EISINGER
4    1100 East Bridger Avenue
     Las Vegas, NV 89101-5315
5      Mail To:
       P.O. Box 2070
6      Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
7    Fax: (702) 366-0327
     mch@thorndal.com
8    hjr@thorndal.com
9    Attorneys for Defendant,
     AMERICAN PACIFIC CORPORATION
10
                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
     LE PETOMANE XXVII, INC., an Illinois
13   corporation, not individually, but solely in its         Case No. 2:21-cv-01166-APG-NJK
     representative capacity as trustee of the Nevada
14   Environmental Response Trust,
                                                              STIPULATION AND ORDER FOR
15                  Plaintiff,                                EXTENSION OF TIME FOR
                                                              DEFENDANT AMERICAN PACIFIC
16   vs.                                                      CORPORATION TO RESPOND TO
                                                              PLAINTIFF’S COMPLAINT (FIRST
17   AMERICAN PACIFIC CORPORATION, a                          REQUEST)
     Nevada corporation,
18
                    Defendant.
19

20
           STIPULATION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT
21           AMERICAN PACIFIC CORPORATION TO RESPOND TO PLAINTIFF’S
                            COMPLAINT (FIRST REQUEST)
22

23          This is the First Request to extend the time for Defendant to respond to Plaintiff’s

24   Complaint. Defendant, American Pacific Corporation (“Defendant”), by and through its counsel,

25   Thorndal Armstrong Delk Balkenbush & Eisinger, and Plaintiff, Le Petomane XXVII, Inc. solely

26   in its representative capacity as trustee of the Nevada Environmental Response Trust

27   (“Plaintiff”), by and through its counsel, Fennemore Craig, P.C. and Foley & Lardner LLP (Pro

28   Hac Vice), hereby stipulate to allow Defendant a two (2) week extension to respond to Plaintiff’s




                                                        -1-
     Case 2:21-cv-01166-APG-NJK Document 16 Filed 07/13/21 Page 2 of 3




1    Complaint. Plaintiff filed its Complaint on June 21, 2021 and served Defendant with its
2    Complaint on June 24, 2021 making the current due date July 15, 2021. Plaintiff and Defendant
3    submitted a stipulation to the Court on July 12, 2021, stipulating to a two (2) week extension of
4    time to file a responsive pleading extending the time to July 29, 2021, but the stipulation was
5    denied without prejudice by the Court on July 13, 2021, citing a request for additional
6    information and compliance with Local Rule IA 6-1(a).
7           Pursuant to Local Rule IA 6-1(a), the basis for this first request stipulation for an
8    additional two-week time period to prepare and file a responsive pleading to Plaintiff’s
9    Complaint, is that Defendant is engaging additional counsel who will be joining the defense.
10   The additional counsel require the additional requested two (2) week time period to July 29,
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                                    -2-
     Case 2:21-cv-01166-APG-NJK Document 16 Filed 07/13/21 Page 3 of 3




1    2021, to assist with preparation of responsive pleadings. Said counsel will be applying for Pro
2    Hac status in the near future as well.
3           Based upon the foregoing, Plaintiff and Defendant herby stipulate that Defendant may
4    file and serve its responsive pleading on or before July 29, 2021.
5
      Dated this 13th day of July 2021.                    Dated this 13th day of July 2021.
6
      FENNEMORE CRAIG, P.C.                                THORNDAL ARMSTRONG DELK
7                                                          BALKENBUSH & EISINGER
8
      /s/ Josh Reid                                         /s/ Michael C. Hetey
9
      JOSH REID, ESQ.                                      MICHAEL C. HETEY, ESQ.
10    Nevada Bar No. 7497                                  Nevada Bar No. 5668
      300 South 4th Street, Suite 1400                     HARRY J. ROSENTHAL, ESQ.
11
      Las Vegas, Nevada 89101                              Nevada bar No. 10208
12                                                         1100 East Bridger Avenue
      (Pro Hac Vice)                                       Las Vegas, Nevada 89101
13    ERIC L. MAASSEN, ESQ.                                Attorneys for Defendant,
      WILLIAM J. MCKENNA, ESQ.                             AMERICAN PACIFIC CORPORATION, a
14
      TANYA C. O’NEILL, ESQ.                               Nevada corporation
15    FOLEY & LARDNER LLP
      777 East Wisconsin Avenue
16    Milwaukee, Wisconsin 53202
17
      Attorneys for Plaintiff,
      LE PETOMANE XXVII, INC. solely in its
18    representative capacity as trustee of the
      NEVADA ENVIRONMENTAL RESPONSE
19    TRUST
20
                                                  ORDER
21
            IT IS SO ORDERED.
22
            Dated: July 14, 2021
23

24                                                UNITED STATES MAGISTRATE JUDGE

25

26

27

28




                                                     -3-
